
	
		II
		111th CONGRESS
		2d Session
		S. 3406
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2010
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  eliminate the per-fiscal year calculation of days of certain active duty or
		  active service used to reduce the minimum age at which a member of a reserve
		  component of the uniformed services may retire for non-regular
		  service.
	
	
		1.Short titleThis Act may be cited as the
			 Reserve Retirement Deployment Credit
			 Correction Act.
		2.Elimination of per-fiscal year calculation
			 of days of certain active duty or active service to reduce eligibility age for
			 retirement for non-regular service
			(a)Effect of 90-Day periods of
			 serviceSection
			 12731(f)(2)(A) of title 10, United States Code, is amended by striking
			 below 60 years of age by three months for each aggregate of 90 days on
			 which such person so performs in any fiscal year after such date, subject to
			 subparagraph (C) and inserting , subject to subparagraph (C),
			 below 60 years of age by three months for each aggregate of 90 days on which
			 such person serves on such active duty or performs such active service after
			 such date.
			(b)Retroactive effective dateThe amendment made by subsection (a) shall
			 take effect as of January 28, 2008, and as if included in the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181) as enacted.
			
